Title: From George Washington to Capel & Osgood Hanbury, 30 November 1759
From: Washington, George
To: Capel & Osgood Hanbury

 

Gentn
Virginia 30th Novr 1759

With this Letter you will receive the Copy of a former of the 20th Septr. Five days ago I wrote you a Letter and dropt it at Williamsburg, desiring Insurance on 20 Hhds Tobo put on board the Deliverance a Ship of Mr Mills’s lying in Rappahannock River. I now repeat the desire and hope you will not only Insure the Tobo on the best terms but dispose of it in the best manner for Our Interest so soon as it comes to hand as the Early Market will probably be the best. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

